SATZ, Judge,
concurring.
I concur only in the result reached by the majority. I write a concurring opinion because I disagree with the majority’s reasoning both in broad compass and narrow detail.
The majority affirms the trial court on procedural grounds and for reasons based upon the merits. I address both.

Procedural Grounds

As an intermediate court of appeals, we are, to be sure, a “court of error;” a court whose primary if not sole purpose is to correct error. This purpose is reflected in our procedural rules for appeal. For us to consider an issue asserted to be erroneously decided by the trial court, the issue must have been presented properly to the trial court, Rule 78.09, and it must have been preserved properly in the motion for a new trial, Rule 78.07. The majority concludes plaintiff failed to meet each of these requirements. I disagree.
At trial, plaintiff’s expert, Dr. Gardner, testified by deposition (Frey deposition). Defendant wanted to impeach this testimony with testimony of Dr. Gardner taken in a subsequent deposition {Dennis deposition). Plaintiff’s counsel initially objected to the use of the Dennis deposition because defendant failed to "identify” or “qualify” it:
Plaintiff’s counsel: “I object to [the Dennis deposition] because there is no identification, qualification. It is not shown to be an official court record, it’s not a business record....”
Then, after a discussion off the record, the court noted: “[o]ne of [plaintiff’s] objections is based on the authenticity of it.” (emphasis added) In response, defendant's counsel argued:
“authenticity is not that big of an issue since you could even have a witness coming in and say, ‘I heard him make it’



Now, the point is, I should be able then to read from his deposition and have it treated precisely as if he was in (sic) the witness stand speaking it. And once I’ve done that, the Dennis deposition becomes a prior inconsistent statement which I can use to impeach him.”
Plaintiff’s counsel immediately responded to the reference to a “prior inconsistent statement:”
“Now that’s the point. He could impeach him, but Gardner could deny the statement. He has no opportunity to deny it.”
This is not an imprecise equivocation. The objection was simple and direct. Plaintiff’s counsel objected to the use of the Dennis deposition because Dr. Gardner would be unable to deny or explain away any alleged inconsistent statement in that deposition. There is no question the court understood the objection. This can be seen by the court’s verbalized ruminations after the objection was made:
Court: “Well, [plaintiff’s counsel] is arguing that you [defendant’s counsel] should have attempted to impeach [Dr. Gardner] at the deposition. And since you didn’t, it’s barred now because he has no opportunity to explain away the so-called contradictory material. What about that?
[Defendant’s counsel]: ....
*59Court: [Since the alleged inconsistent statement has now been made], the argument is that you should have taken [Dr. Gardner’s] deposition a second time, ..., to try and impeach him. Is it fair to be able to impeach him when he doesn’t have any chance to answer? ....



[W]hy doesn’t the defendant have the problem of straightening everything out before impeachment, rather than requiring the plaintiff to attempt to cover the impeaching matter by something the plaintiff has to do?
[Defendant’s counsel]:



Court: All right. Let me go over this in my own mind a minute. There’s a fundamental principle that before you can discredit somebody, they have to have an opportunity to explain away ... how they were discredited. They at least ought to have a fair opportunity to come back at you when you seek to do that. That’s been violated here in a sense, because the Dennis deposition was taken after the Frey deposition. The Dennis deposition supposedly contains the inconsistent statements, and Dr. Gardner doesn’t have any chance to explain those away.”
From these ruminations, it is crystal clear the trial court knew plaintiff’s counsel was objecting to the use of the Dennis deposition for impeachment because this use would deny Dr. Gardner an opportunity to deny or explain making any alleged inconsistent statements. That is all Rule 78.-09 and case law interpreting it require. Brookman v. General Safety and Security, Inc., 600 S.W.2d 100, 103 (Mo.App.1980). The trial court simply has to be made aware of the issue, nothing more. Id. The precise method of making the court aware of the objection is irrelevant. Moreover, the silence of plaintiff’s counsel during the colloquy between the court and defendant’s counsel does not erase the knowledge of plaintiff's objection from the court’s mind. Plaintiff’s counsel was simply following the hoary legal maxim: “when you think you’re ahead, keep your mouth shut.” In short, to require more of the plaintiff’s counsel after the court obviously knew the thrust of his objections is an exaltation of form over substance.
The majority also concludes plaintiff did not preserve this issue for review in his motion for a new trial. Again, I disagree. The majority demands more from plaintiff than our Rules require.
Rule 78.07 provides that a specific objection made during trial is preserved in a motion for a new trial by “a general statement ... of any allegations of error based” on the objection. Rule 78.07. What general statement will suffice varies from case to case. But, the Rule merely requires a general phrase, term or word sufficient to inform the trial court the general assertion in the motion for new trial is a continuation of the objection made at trial and the objection has not been abandoned. See, e.g., State ex rel. Kansas City Power & Light Co. v. Salmark Home Builders, Inc., 375 S.W.2d 92, 95 (Mo.1964); Hartley v. Matejka, 585 S.W.2d 240, 242 (Mo.App.1979). Consequently, the assertion of error in the motion for new trial does not have to be as explicit or specific as the objection made at trial.
As just discussed, plaintiff raised two objections to the use of the Dennis deposition at trial. One was based on the identity or, as the trial court understood it, the authenticity of the deposition. The other was based on defendant’s failure to lay a proper foundation for impeachment by inconsistent statements. In his motion for new trial, plaintiff asserted that “no foundation nor identification was laid for the use of the deposition.” According to the majority, plaintiff’s use of the term “foundation” is void of meaning because a “fair reading” does not indicate whether plaintiff was asserting the foundation was improper because of the lack of “identification, authenticity or genuineness” or because of the failure to lay a proper foundation for impeachment by inconsistent statements. To me, the majority’s reading is unduly *60narrow, unnecessarily rigid and, thus, unfair.
Foundation simply means the preliminary questions to a witness essential to establish the admissibility of evidence. See, e.g., Black’s Law Dictionary 591 (5th ed. 1979). Normally, part of the foundation for impeaching a witness by a prior inconsistent statement is asking the witness whether he made the inconsistent statement. At trial, the witness can either admit the statement, deny it, explain it away or say he does not remember. Dr. Gardner’s absence at trial precluded defendant from asking this question. Plaintiff therefore objected to this lack of foundation. However, even without Dr. Gardner’s comments, defendant still had to show that Dr. Gardner did in fact make the alleged inconsistent statements. Defendant wanted to make this showing through the Dennis deposition without a sponsoring witness. To do this, defendant had to show the Dennis deposition was in fact what defendant purported it to be. Plaintiff objected that defendant failed to make this showing because defendant failed to establish the “identity” of the deposition. The court understood plaintiff’s use of the term “identity” to mean authenticity.
From the record, then, it is clear the trial court would understand plaintiff’s objection —“no foundation” — consisted of plaintiff’s objection to the “authenticity” of the Dennis deposition and the failure to give Dr. Gardner the opportunity to deny or explain away the alleged inconsistent statement. The trial court therefore would also have understood these two basic objections were being continued if plaintiff had merely asserted in his motion for new trial: “no foundation has been laid.” To me, plaintiff’s use of the additional word “identification” is simply superfluous and does not obfuscate plaintiff’s assertion.
Nor do I accept the majority’s view that plaintiff was required to distinguish between the terms “identification,” “authenticity” and “genuineness” and assert explicitly which of these were in question. The trial court believed plaintiff was questioning the “authenticity” of the Dennis transcript. This is understandable. “Authentication,” “identification” and “genuineness" do, perhaps, have separate and distinct meanings in a class room setting. These meanings, however, are not mutually exclusive. In practice, the terms “authenticity” and “genuineness” are used interchangeably, particularly when a writing is in issue. 3 Jones, Evidence § 17:17, at 272 (6th ed. 1972). Moreover, the foundation for “authentication” and “identification” may be and often is the same. See, e.g., Fed.R.Evid. 901. The trial judge and counsel here were not neophytes caught in the seamless web of the law. They understood the process as it was unfolding, so much so, that defendant’s counsel raised no argument about plaintiff’s asserted failure to preserve this issue for appeal.
On this record, to reject plaintiff’s assertion of error in his motion for new trial as too general simply means plaintiff had to make the assertion in his motion as explicit as his objection at trial. This is not what Rule 78.07 says, and this is not what it means.